NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0120n.06

                                            No. 19-1584

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
 KELLY REINARTZ,                                          )                       Feb 25, 2020
                                                          )                   DEBORAH S. HUNT, Clerk
         Plaintiff-Appellant,                             )
                                                          )
                                                                  ON APPEAL FROM THE
 v.                                                       )
                                                                  UNITED STATES DISTRICT
                                                          )
                                                                  COURT FOR THE WESTERN
 COMMISSIONER OF SOCIAL SECURITY,                         )
                                                                  DISTRICT OF MICHIGAN
                                                          )
         Defendant-Appellee.                              )
                                                          )



       Before: MOORE, KETHLEDGE, and BUSH, Circuit Judges.

       KETHLEDGE, Circuit Judge. Kelly Reinartz appeals the district court’s decision to affirm

the denial of her application for social-security disability benefits. We affirm.

       Reinartz previously worked as a cashier, a manufacturing planner, and a manufacturing

manager. She stopped working after giving birth in 2013. In early 2014, she underwent heart

surgery for complications related to her pregnancy. Later that year, she applied for disability

insurance benefits, alleging that she could not work because her heart surgery had left her with a

brain injury, chronic muscle spasms, depression, and anxiety. After a hearing, an ALJ determined

that Reinartz had “moderate limitation[s] in concentration, persistence, or maintaining pace[,]” but

that she could still perform light work and therefore was not disabled. The Appeals Council denied

review of the ALJ’s decision. Reinartz then sought review in federal court, and a magistrate judge

affirmed the ALJ’s decision. This appeal followed.
No. 19-1584, Reinartz v. Comm’r of Soc. Sec.


       We review only whether the ALJ applied the correct legal standards and reached a

conclusion supported by substantial evidence. 42 U.S.C. § 405(g); see Gayheart v. Comm’r of

Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013). Substantial evidence is evidence that a “reasonable

mind might accept as adequate to support a conclusion.” See Kyle v. Comm’r of Soc. Sec., 609 F.3d

847, 854 (6th Cir. 2010).

       Reinartz argues that the ALJ exceeded his authority when he determined that Reinartz’s

depression and anxiety left her able to perform only “simple, routine and repetitive tasks.” R. 8-2

at Page ID 42. She contends that an ALJ may not make a work-capacity finding without a medical

opinion that reaches the same conclusion. The effect of a claimant’s conditions on her ability to

work, however, is a determination expressly reserved for the ALJ. See 20 C.F.R. § 404.1527(d)(2);

see also Social Security Ruling 96-5P, 1996 WL 374183, *5 (July 2, 1996). Thus, the premise of

Reinartz’s argument—that the ALJ lacked the capacity to make this determination—is wrong.

       Reinartz also argues that the ALJ failed to base his findings on the record and instead made

“independent findings” about Reinartz’s ability to work. Reinartz Br. at 54. An ALJ must consider

“all the relevant evidence in the record”—medical and non-medical alike—to determine a

claimant’s work capacity. 20 C.F.R. § 404.1545(a)(1); see Webb v. Comm’r of Soc. Sec., 368 F.3d

629, 633 (6th Cir. 2004). Here, the ALJ considered the opinion of Reinartz’s primary-care

provider, Dr. John Lawlor, who wrote that Reinartz had “significant anxiety along with difficulties

with memory and processing . . . that make it difficult for her to function in a work environment

because of difficulties with fine motor skills and coordination and thought process.” R. 8-18 at

Page ID 1839. But Lawlor had primarily treated Reinartz’s physical ailments—not her depression

or anxiety—so the ALJ gave less weight to Lawlor’s opinion on Reinartz’s mental ailments. See

20 C.F.R. § 404.1527(c). And in any event, the ALJ accounted for Lawlor’s opinion by stating



                                                -2-
No. 19-1584, Reinartz v. Comm’r of Soc. Sec.


that Reinartz’s capacity for work was limited to “simple, routine and repetitive tasks.” Likewise,

the ALJ considered the opinion of Reinartz’s psychologist, Dr. Candace Ross, who attributed

Reinartz’s anxiety and depression to the challenges of “adjusting to permanent impairment,

becoming a mother[,] and not being able to return to the work she found meaningful, fulfilling and

a valuable source of income.” R. 8-18 at Page ID 1846. The ALJ ultimately considered these

medical opinions in light of how Reinartz described her daily life, in which “[s]he [was] able to

attend to her personal care independently, prepare meals, help her child with homework, perform

household chores, drive a car, manage finances[,] and shop in stores.” Although Reinartz disagrees

with the ALJ’s findings, the record here shows that the ALJ considered “all the relevant evidence”

in her case. See 20 C.F.R. § 404.1545(a)(1).

       Reinartz finally argues that the ALJ’s hypothetical question to a vocational expert

inaccurately described her impairments, and thus, according to Reinartz, the ALJ lacked

substantial evidence to conclude that she had the “vocational qualifications to perform specific

jobs.” 20 C.F.R. § 404.1520. Specifically, Reinartz says that the ALJ’s question—whether there

were jobs available for someone who could “comprehend, retain, and execute simple, routine and

repetitive tasks”—failed to incorporate the ALJ’s earlier finding that Reinartz had a “moderate

limitation in concentration, persistence, or maintaining pace[.]” But as long as a hypothetical

question “accurately portray[s] [a claimant’s] individual physical and mental impairments,” a

vocational expert’s response to that question constitutes substantial evidence. Ealy v. Comm’r of

Soc. Sec., 594 F.3d 504, 512–13 (6th Cir. 2010). Here, the ALJ’s hypothetical question accounted

for Reinartz’s specific limitations—“confusion, memory problems, difficulty focusing, and issues

following multi-step commands”—so the vocational expert’s affirmative response constituted




                                               -3-
No. 19-1584, Reinartz v. Comm’r of Soc. Sec.


substantial evidence that there were jobs that Reinartz could perform. R. 8-2 at Page ID 38; see

Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987).

       The district court’s judgment is affirmed.




                                               -4-